Title: To George Washington from William Stephens Smith, 1 September 1783
From: Smith, William Stephens
To: Washington, George


                  
                     Sir
                     New York 1st Septr 1783
                  
                  Inclosed I have the honor of transmitting to your Excellency the last Papers.
                  The New Corps are to embark on Wednesday for Nova Scotia, and agreable to the Adjutant Generals returns there remains only ten thousand Inhabitants to be removed—Sir Guy Carleton in withdrawing his Troops from the upper Part of Long Island to their present Encampment between New Town and Bedford has left the Country from which he retired unprotected by the Military and destitute of the benifits arising from a Civil Establishment, in consequence of which the Inhabitants are exposed to insult and injury both in their Persons, and Property.  who conceive it impracticable in consequence of the violence of a certain Class of Men to establish a Police without military aid—I have had several of the People with me upon this Subject, and have recommended them to apply to His Excellency Govr Clinton, who perhaps will have it in his power to furnish or procure for them a small military Force to assist the Civil Magistrate in the establishment of Goverment in those Parts from whence the British Troops retire—This (with submission) appears to me a System which in general must be adopted, for the warmth of the times is such, that unless the Civil Magistrate is particularly aided by the Military I foresee nothing but Anarchy and Confusion and unless check’d in its earliest budd, the consequences must prove disagreeable and perhaps, blast for a very considerable Time the Benifits we expect to derive from the Revolution—if it is once permitted to burst forth in this City, it will I fear prove a violent Flame, which cannot be so soon quenched, as it might have been, whilst it was but a smothering Fire.
                  In the course of the last week the riots about Huntington had rose to such a considerable Height, that Sir Guy Carleton detach’d from the Camp a regt of Cavalry and a few flank Companies to suppress it—several Persons are taken up and confined, and are said to be on their way here for tryal by Court-Martial—I have my doubts—but perhaps the Circumstances of the Case may justify Sir Guy in marching his Troops in a hostile Manner into a Country from whence he had retired in consequence of the preliminary Articles of a Peace—but I am confident he might be saved that trouble in future by small parties of our Troops, possessing the Country as it becomes necessary for the British to withdraw—The Inhabitants would by the adoption of this mode not only be protected from being plundered by Stragglers from the British Camp, but be Shelter’d from the rage of party Zeal, which at present threatens to blaze with an alarming Fury.  I have the Honor to be with great respect—Your Excellency’s Most Obliged Obedt Servant
                  
                     W.S. Smith
                  
               